DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with PAUL KRAVETZ  on 1/25/2020.
The application has been amended as follows:
Claim 1, line 16 (last line) insert after “the discharge panel” the phrase --,  the reinforcing panel includes a plurality of unit cells continuously arranged to be adjacent to each other on one plane, 
each of the unit cells includes a partition and a through hole formed to be surrounded by the partition, and,
when the panel surface of the discharge panel is depressed by the external pressure, the panel surface of the discharge panel contacts at least one partition of at least one unit cell, to thereby restrict the depression amount of the panel surface of the discharge panel--;
	Claim 4 , line 1 delete “according to claim 2”;
Claim 4 , line 1 insert after  “The air conditioner” the phrase -- according to claim 1 --;
	Claim 5 , line 1 delete “according to claim 2”;

	Claim 6 , line 1 delete “according to claim 2”;
Claim 6 , line 1 insert after  “The air conditioner” the phrase -- according to claim 1 --;
Claim 9 , line 1 delete “The”;
Claim 9, line 1 insert before “air conditioner” the phrase -- An --;
Claim 9 , line 1 delete “according to claim 1, wherein:”;
Claim 9, line 1 insert after “air conditioner” the phrase -- comprising:
a housing having a suction port and a discharge port;
	a heat exchanger to exchange heat with air flowing into the housing; 
	a fan configured to discharge the heat exchanged air out of the housing;
	a discharge panel disposed at the discharge port and having a plurality of discharge holes arranged on a panel surface of the discharge panel; and 
	a reinforcing panel disposed between the heat exchanger and the discharge panel so as to guide air that has passed through the heat exchanger to the discharge panel, wherein
the reinforcing panel is adjacent to the discharge panel and spaced apart from the discharge panel by a gap, and the gap is of a size which allows the panel surface of the discharge panel to contact the reinforcing panel when the panel surface of the discharge panel is depressed by an external pressure, to thereby restrict a depression amount of the panel surface of the discharge panel, and--;
Claim 10 , line 1 delete “The”;
Claim 10, line 1 insert before “air conditioner” the phrase -- An --;
Claim 10 , line 1 delete “according to claim 1, wherein:”;
Claim 10, line 1 insert after “air conditioner” the phrase -- comprising:

	a heat exchanger to exchange heat with air flowing into the housing; 
	a fan configured to discharge the heat exchanged air out of the housing;
	a discharge panel disposed at the discharge port and having a plurality of discharge holes arranged on a panel surface of the discharge panel; and 
	a reinforcing panel disposed between the heat exchanger and the discharge panel so as to guide air that has passed through the heat exchanger to the discharge panel, wherein
the reinforcing panel is adjacent to the discharge panel and spaced apart from the discharge panel by a gap, and the gap is of a size which allows the panel surface of the discharge panel to contact the reinforcing panel when the panel surface of the discharge panel is depressed by an external pressure, to thereby restrict a depression amount of the panel surface of the discharge panel, --;
Cancel claims 2 and 11-19.

Allowable Subject Matter
Claims 1 and 4-10 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218.  The examiner can normally be reached on 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GORDON A JONES/Examiner, Art Unit 3763